DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The Application is given priority to provisional application 62/653,172 filed 5 April 2018. 

Election/Restrictions
Applicant’s election without traverse of the species of Figure 17 (claims 14-29) in the reply filed on 5 July 2022 is acknowledged.
Claims 1-13 were cancelled in the 5 July 2022 response as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 July 2022. 

Information Disclosure Statement
Examiner notes that the IDS submitted on 13 October 2020 (page 16) lists U.S. Application numbers. It is impractical for the examiner to consider the ongoing prosecution of an application. Examiner’s initials indicates only the abstract, drawings, specification and claims were reviewed. The entire prosecution history of these applications was NOT reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the ulnar pressure” in step (g).  There is insufficient antecedent basis for this limitation in the claim. The Office notes the term “the ulnar pressure” is also used in dependent claims 15, 16, 18, 21, 26, 28 and 29. 
Claims 15-29 are rejected based on their dependency from claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-20, 22-23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Patent Publication 2015/0018869) in view of Drasler et al. (US Patent Publication 2016/0213373). 
Claim 14: Benz’869 teaches a method of attaining hemostasis of a radial artery (101) of a patient after performing a catheterization procedure at an access site (105) on the radial artery (101) (paragraphs [0022], [0023], comprising performing the following steps: 
(a) compressing the radial artery (101) at or near the access site (105) to stop bleeding (paragraph [0069] teaches compressing radial artery 101 via inflation of balloon 40); 
(b) compressing an ipsilateral ulnar artery (103) fully; (paragraph [0069] discloses compressing the ipsilateral ulnar artery via inflation of balloon 30; paragraph [0071] teaches compressing the ulnar artery to slow or completely stop blood flow);  
(c) testing the radial artery  for patency after a first period of time (paragraph [0072] teaches assessing the distal pulses of the radial artery using known methods) ; 
(d) if the radial artery is found not patent in step (c), reducing a radial pressure on the radial artery until bleeding starts at the access site and then increasing compression slightly to stop bleeding (paragraph [0072] states  “In the event a distal pulse is not detected for the radial artery 101, the syringe or pump is used to gradually remove air or gas from the cavity 43 of the radial balloon 40 so as to reduce compression until a distal radial artery 101 pulse is detected without concomitant bleeding from the puncture site 105.”) ; 
 (g) applying the ulnar pressure on the ipsilateral ulnar artery to partially compress the ipsilateral ulnar artery (paragraph [0073] teaches adjusting the compression on the ulnar artery “Instead of or in addition to injecting into or withdrawing air or gas from the radial balloon 40, the syringe or pump may be used to gradually inject into or withdraw air from the ulnar balloon 30 or the cuff balloon 70 that is placed over the ulnar artery 103 until the distal radial artery 101 pulse is detected without concomitant bleeding from the puncture site 105.”); and 
(h) compressing the radial artery until hemostasis at the access site (paragraph [0073] states: “When hemostasis is achieved at the puncture site 105 and arteriotomy 102, for example after one or two hours of compression with patency present in both the ulnar 103 and radial 101 arteries, the syringe or pump is used to slowly withdraw air or gas from the balloons 30, 40 and 70 until the cavities 33, 43 and 73 are empty.”) .
Benz’869 fails to specifically disclose step (e) testing the radial artery for patency after a second period of time and (f) if the radial artery is found not patent in step (e), reducing a radial pressure on the radial artery until bleeding starts at the access site and then increasing compression slightly to stop bleeding. 
Drasler’373 is directed towards a similar method of attaining hemostasis in a radial artery (15) after performing a catheterization procedure at an access site (60) (paragraph [0006]). 
Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claim 15: Benz’869 teaches the ulnar pressure is applied to the ulnar artery in step (g) until hemostasis at the access site (paragraph [0073] states “When hemostasis is achieved at the puncture site 105 and arteriotomy 102, for example after one or two hours of compression with patency present in both the ulnar 103 and radial 101 arteries, the syringe or pump is used to slowly withdraw air or gas from the balloons 30, 40 and 70 until the cavities 33, 43 and 73 are empty.”)
Claim 16: Drasler’373 teaches the ulnar pressure applied to the ulnar artery can be released prior to achieving hemostasis at the access site (paragraph [0067]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by releasing the pressure in the ulnar artery prior to hemostasis, as taught by Drasler’373, because a person of ordinary skill in the art has good reason to pursue the known options within his technical grasp. If this leads the anticipated success, it is likely not the product of innovation but of ordinary skill and common sense. In this case, the ulnar pressure is applied until hemostasis is achieved (as recited in claim 15) or is released before hemostasis is achieved (as recited in present claim 16). These present the only two known options and one of ordinary skill would be motivated to try both, in light of teachings by Benz’869 (see rejection to claim 15) and the teachings by Drasler’373 cited above (paragraph [0067]). 
Claim 17: Benz’869 teaches the radial pressure on the radial artery (101) is applied by inflating a first bladder (40; paragraphs [0039], [0069]). 
Claim 18: Benz’869 teaches the ulnar pressure on the ulnar artery (103) is applied by inflating a second bladder (30; paragraphs [0039], [0069]). 
Claim 19: Benz’869 teaches step (b) (i.e compressing the ulnar artery) occurs before step (a) (i.e. compressing the radial artery) (paragraph [0069] states (emphasis added): “A user attaches a syringe or pump to the valve/connector 32 and injects air into the cavity 33 to increase compression onto the skin surface of the wrist 100, thereby partially compressing the ulnar artery 103 such that the blood flow continues to pass therethrough but at a reduced flow rate. The user then attaches the syringe or pump to the valve/connector 42 and injects air into the cavity 43 via the tube 41 to inflate the balloon 40 to increase compression onto the skin surface of the wrist 100, thereby partially compressing the radial artery 101 such that the blood flow continues to pass therethrough but at a reduced flow rate.”)
Claim 20: Benz’869 teaches an introducer sheath is removed after step (b) (i.e. initial compression of the ulnar artery) (paragraph [0070] discloses removing the sheath from the puncture site 105 after the initial inflation steps described in paragraph [0069]). Benz’869 does not disclose removing the introducer sheath after fully compressing the ulnar artery. 
However, Drasler’373 teaches a step of fully compressing the ulnar artery (25) before removing the introducer sheath (paragraph [0065] states “In one method, with the introducer sheath still in place, the ulnar artery (25) is occluded (either totally or partially); then the introducer sheath is withdrawn from the radial artery…”). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by fully compressing the ulnar artery before removing the introducer sheath, as taught by Drasler’373, because this provides benefits to hemostasis at the radial access site (paragraph [0007]) such an increase in blood flow through the radial artery which enhances the ability of the radial artery to remain patent (paragraph [0042]).
Claims 22, 23: It is old and well known to administer a dose of anticoagulant before a catherization procedure (Benz’869 at paragraph [0011] cites a prior art procedure discussing the use of an anti-coagulant before a catheterization procedure). Further, Examiner takes Official Notice that it was notoriously well known in the art at the time of the invention to administer a dose of anticoagulant before a catheterization procedure and that heparin is a well-known and commonly used anticoagulant drug administered before a catheterization procedure. The application of this technique to the method of Benz’869 would have been obvious to one having skill in the art in order to prevent thrombus formation during the catherization procedure. 
Claim 25: Benz’869 fails to disclose the first period of time in step (c) is 15 minutes and the second period of time in step (e) is 30 minutes.
Drasler’373 teaches continuously monitoring the patency of the radial artery until hemostasis is achieved (paragraph [0067]) and the procedure takes between 10 minutes and 2 hours. In light of this, it would be obvious that the patency of the radial artery is monitored at 15 minutes and again at 30 minutes. Drasler’373’s discloses continuous monitoring allows for less force to be applied to the radial artery which results in less movement at the arteriotomy site and less time needed to achieve hemostasis (paragraph [0064]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by testing the patency of the radial artery continuously (therefore at 15 and 30 minutes, as required by the claim) and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claim 26: Benz’869 teaches the radial and ulnar pressure applied using a band (Figure 1) having a first bladder (40) for applying pressure to the radial artery and a second bladder (30) for applying pressure to the ulnar artery (paragraph [0039], [0069]). 
Claim 27: At the conclusion of the procedure, Benz’869 teaches the ulnar pressure is released in a step-wise manner (paragraph [0072] discloses slowly removing gas/air from the bladder until the cavities are empty). 
Claim 29: Benz’869 teaches the radial pressure on the radial artery is applied using a band (Figure 1) comprising an inflatable bladder (40) and the ulnar pressure is applied using a mechanical device (bladder 30) that applies a compressing force at the ulnar pressure site (paragraphs [0039], [0069]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benz’869 in view of Drasler’373, as applied to claim 14, further in view of  Pancholy et al. (“Comparison of A Priori Versus Provisional Heparin Therapy on Radial Artery Occlusion After Transradial Coronary Angiography and Patent Hemostasis (from the PHAROAH Study)”, Am J Cardiol 2012; 110; 173-176). 
Claim 21: Benz’869, as modified, teaches the limitations of claim 21 except for applying the ulnar pressure at the Guyon’s canal. 
Pancholy is directed towards a method of achieving hemostasis at a radial artery access site after catheterization (page 173, column 1). Pancholy teaches applying pressure to the ulnar artery at the Guyon’s canal (“the radial and ulnar arteries were occluded manually at the level of the wrist joint”, page 174, first column). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Benz’869 by applying the ulnar pressure at the Guyon’s canal, as taught by Pancholy because Pancholy teaches this is an appropriate location for applying ulnar pressure when achieving hemostasis in a radial artery after a catheterization procedure. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Benz’869 in view of Drasler’373, as applied to claim 22, further in view of  Whitehouse (US Patent Publication 2002/0115603). 
Claim 24: Benz’869, as modified, fails to disclose the dose of anticoagulant is less than an equivalent of 50 units of unfractionated heparin per kilogram of body weight. 
Whitehouse teaches it is known that an unfractionated heparin dose of 20-80 units per kilogram of body weight (and preferably 40 units per kilogram of body weight) is a suitable dose to administer to a patient during a catheterization procedure (paragraph [0065]). This is within the claimed range of less than 50 units per kilogram of body weight. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by providing a dose of less than 50 units of unfractionated heparin per kilogram of body weight, as taught by Whitehouse, because Whitehouse teaches this range is a satisfactory dose to administer to a patient during a catheterization procedure (paragraph [0065]). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Benz’869 in view of Drasler’373, as applied to claim 14, further in view of  Kruk (US Patent Publication 2017/0150972). 
Benz’869, as modified, teaches the limitations of claim 28 but fails to specifically disclose the ulnar pressure in step (g) is applied to the point of occlusion intermittently. 
Kruk’972 teaches it can be beneficial to intermittently fully occlude the ulnar artery during a method of attaining hemostasis after catheterization (paragraph [0001], [0002]) in order to more accurately detect blood flow in the radial artery in order to ensure patency (paragraph [0047], [0048]). Kruk’972 further teaches the partial blockage is preferred in the time between blood flow detections (paragraph [0048]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method taught by Benz’869 by intermittently applying fully occlusive pressure to the ulnar artery, as taught by Kruk’972, in order to allow for more accurate detection of blood flow in the radial artery. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,245,041 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘041 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘041 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘041 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 17 of U.S. Patent No. 10,342,551 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘551 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘551 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘551 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 14-25 of U.S. Patent No. 10,722,246 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘246 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘246 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘246 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,213,214 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘214 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘214 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘214patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,576 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘576 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘576 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘576 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10, 17, 21 of U.S. Patent No. 10,335,161 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘161 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘161 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘161 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 9,949,738 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘738 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘738 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘738 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,639,042 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘042 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘551 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘042 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 12 of U.S. Patent No. 11,350,943 in view of Drasler et al. (US Patent Publication 2016/0213373). 
The ‘943 patent recites compressing the radial artery, fully compressing the ulnar artery for a period of time and partially compressing the ulnar artery for another period of time to achieve hemostasis at a radial artery puncture site. 
The ‘551 patent does not recite a step of testing the radial artery for patency after each of the periods of time during the procedure. 
However, Drasler’373 teaches a step of compressing the radial (15) and ulnar (25) arteries to attain hemostasis (paragraph [0067]). Drasler’373 teaches continuous monitoring of radial blood flow throughout the process (paragraph [0067]) – this will necessarily include testing the radial artery for patency after a second period of time. Drasler’373 further teaches adjusting the compression on the radial artery if the artery is found not patent (paragraph [0067] states “Monitoring of the patency of the radial artery (15) is performed continuously using an ultrasound transducer directed distally onto the radial  artery (15). Alterations in the compression means (125), the restriction means (200), or the occlusion means (180) are performed as needed to ensure radial artery (15) patency is maintained.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to  modify the method recited in the ‘943 patent by testing the patency of the radial artery after a second period of time and adjusting the pressure applied to the radial artery if it is found not patent, as taught by Drasler’373, in order to ensure the radial artery maintains patency throughout the hemostasis procedure. This is known aid in preventing complications, such as radial artery occlusion, that would prohibit a repeat procedure using the radial artery (paragraph [0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 December 2022

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771